COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-08-497-CV

IN RE BRIAN ARMSTRONG                                                RELATOR

                                    ------------

                             ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      The court has considered relator’s petition for writ of habeas corpus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of habeas corpus and motion for

emergency relief are denied.

      Relator shall pay all costs incurred in this proceeding, for which let

execution issue.


                                              PER CURIAM

PANEL: LIVINGSTON, GARDNER, and WALKER, JJ.

DELIVERED: December 30, 2008


      1
          … See Tex. R. App. P. 47.4.